DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered.

Modified Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 6,375,988; published: Apr. 23, 2002).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Suzuki et al. is directed to a drug composition with controlled drug release rate. Suzuki et al. teach a composition prepared by (1) dissolving sodium hyaluronate (avg. MW 1,000,000; 1,000 mg) in purified water, (2) gradually stirring at 1,000 rpm the solution from step (1) into a solution of poly-L-lysine (1,000 mg) in 1% aqueous acetic acid solution, and (3) allowed to stir for 60 minutes to produce a solid matter, which was collected by filtration, washed with purified water, dried and then ground (limitation of instant claims 1 and 3-6; Example 36). 
Suzuki et al. teach that the solution of the ingredient (b) (i.e., aqueous solution of hyaluronate) may be in the form of a gel and result in a semi-solid product.
With regards to the product by process limitations of instant claims 1-2 (“prepared by heat-treating a suspension containing coagulated precipitates obtained from a mixed solution of the hyaluronic acid substrate with the epsilon poly-L-lysine” and “the adhesion-preventing hydrogel has a hydrogel form through the heat-treating”), MPEP §2113(I) states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  The method steps recited in claims 1-2 do not appear to impart any structural limitations to the hydrogel cited in the claims. Examiner notes that the instant specification and claims describe an interaction between a negative charge of –COO in the hyaluronic acid substrate (e.g., in sodium hyaluronate) reacts with a positive charge (+ charge) produced by acid salt of –NH2 of the epsilon poly-L-lysine (e.g., poly-L-lysine in aqueous acetic acid) by mutual electrical attraction. 
	Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Although Suzuki et al. teach wherein the weight ratio of hyaluronic acid to polylysine is 1:1 (overlapping range; see MPEP 2144.05(I)), they do not teach the entire claimed range of 1:0.2 to 4:1, as required by instant claim 5.   
Suzuki et al. do not disclose the composition’s elasticity, adhesiveness or viscosity as recited in claim 1.  However, the invention as claimed is not structurally distinguishable from the disclosure of Suzuki et al. and it is therefore, the Examiner's position that the viscosity, adhesiveness and elasticity is an inherent property of the invention taught by the prior art.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with that of Suzuki et al., the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and the In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
As indicated in MPEP §2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the matrix of Suzuki is not heat-treated and because it is not heat-treated it does not exhibit elasticity and adhesiveness higher than one that is not heat-treated (Remarks: p. 8).
This is not found persuasive. In response, and as indicated in the instant rejection, the MPEP §2113(I) states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113). With regards to the argument pertaining to the elasticity and adhesiveness, the invention as claimed is not structurally distinguishable from the disclosure of Suzuki et al. and it is therefore, the Examiner's position that the viscosity, adhesiveness and elasticity is an inherent property of the invention taught by the prior art (see rejection for details).
Applicants argue that nowhere in Suzuki is there a teaching that the drug formulations were formed into a hydrogel (Remarks: p. 8).
This is not found persuasive. In response, and as indicated in the instant rejection, Suzuki et al. teach that the solution of the ingredient (b) (i.e., aqueous solution of hyaluronate) may be in the form of a gel and result in a semi-solid product. It is known in the art, that sodium hyaluronate in water forms a hydrogel (See Peters et al. US 2014/0170202, [0058]), which states “…an aqueous solution of a hydrogel-forming substance, the hydrogel-forming substance being selected from modified cellulose, starch, methyl cellulose, carboxymethyl cellulose, hydroxymethyl cellulose, dextran, hyaluronic acid, sodium hyaluronate, polyethylene glycol, or a combination thereof;”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617